DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the communications filed on 19 July 2022.
Claims 6, 8, 12, 17 and 19 have been canceled.
Claims 1-5, 7, 9-11, 13-16, 18 and 20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, system, and non-transitory computer-readable storage medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claims 1, 14 and 20 recite in part, receiving…a request to view an online listing; based on receiving the request, retrieving a set of reviews associated with the online listing, each review in the set of reviews comprising a rating; determining a relevance of each review in the set of reviews, based on a correlation between an activity previously performed by a first user and an activity previously performed by a second user, the determining the relevance including: accessing a first profile corresponding to the first user; accessing a second profile corresponding to the second user, each of the first profile and the second profile including a review history and a transaction history; comparing the review history and the transaction history of the first profile with the review history and the transaction history of the second profile; and determining similarity scores between the review history and the transaction history of the first profile and the second profile, the relevance of each review being based on the similarity scores; receiving an input…to a selection of the option to sort the set of reviews; determining an adjusted rating based on the relevance of each review and rating in the set of reviews in response to the selection of the option to sort the set of reviews…
The claims recite as a whole a method of organizing human activity because the claims recite a method of providing relevant reviews associated with a listing to user. This is a method of managing sales activities or behaviors and managing personal behavior. The mere nominal recitation of generic client device, graphical user interface, processor, non-transitory computer-readable storage medium does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including, a client device, graphical user interface, a processor and a memory storing instructions, a non-transitory computer readable storage medium. The computing components recited in the claimed steps are recited at a high-level of generality and are merely invoked as tools to perform an existing method of managing and providing reviews. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claims also recite the additional elements including associating a graphical interface element with the set of reviews; presenting the graphical interface element in a first graphical user interface, the first graphical user interface having an option to sort the set of reviews; adjusting the graphical interface element associated with the set of reviews based on the adjusted rating; presenting the adjusted graphical element at a second graphical user interface in response to the selection of the option to sort the set of reviews, the second graphical interface including an option to select one review from the set of reviews;  receiving a selection of the option to select one review from the set of reviews; and overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews. The “graphical interface element” is recited at high level of generality and merely amounts to data elements. The “graphical user interface” is recited at a high level of generality (i.e. a general means of displaying graphical interface element and the adjusted graphical element). Consequently the limitations, associating a graphical interface element with the set of reviews; presenting the graphical interface element in a first graphical user interface, the first graphical user interface having an option to sort the set of reviews; adjusting the graphical interface element associated with the set of reviews based on the adjusted rating; presenting the adjusted graphical element at a second graphical user interface in response to the selection of the option to sort the set of reviews, the second graphical interface including an option to select one review from the set of reviews;  receiving a selection of the option to select one review from the set of reviews; and overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews amount to merely collecting user inputs and outputting the result from the data/user inputs collection and analysis steps, which is a form of insignificant extra-solution activity [See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“And ‘merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.’ ... The claims here are directed at abstract ideas   See also MPEP 2016.05(G)]. Furthermore, the Applicant specification discloses at paragraph [0077]: FIG. 10 is a diagrammatic illustration of an interface 1000 of an online marketplace application on a computing device (e.g., client device), according to some example embodiments. In some examples, the first user (e.g., the buyer) may select a review (e.g., review 902, review 904) to reveal how the personalized review application 118 determined the match percentage (e.g., Match: 100%, Match 96% as shown in FIG. 9). The personalized review application 118 may display a window 1002 which reveals how the profile match percentage was calculated. In some examples, the profile match percentage may be based on the similarity of the demographic data, review history data and/or purchase history data between the first user and the second user. This further indicates that the limitation, overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews is directed to displaying the results of the data collection analysis.
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing components presented in the claims including a client device, graphical user interface, a processor and a memory storing instructions, a non-transitory computer readable storage medium are merely recited at a high level of generality (Specification, at [0080]) and perform generic computer functions such as transmitting, processing, storing and displaying data. 
For the associating, adjusting, presenting, receiving and overlaying steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The courts in OIP Techs held that presenting offers and gathering statistics is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here).
Considered as an ordered combination, the computer components of claims 1, 14 and 20 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims simply further describe the adjusted rating, correlation of the first user and second user and the type of output. Accordingly, the dependent claims further recite the abstract idea. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claims 1, 14 and 20.

 
Claim Rejections - 35 USC § 103
Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal et al (US 2018/0182001 A1, hereinafter “Ghoshal”) in view of Bank et al (US 2013/0144802 A1, hereinafter “Bank”) in view of Bostick et al (US 2017/0116656 A1) in view of Pariente et al (US 20140164893 A1).
Claims 1, 14 and 20: Ghoshal discloses a method, a system comprising a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations, and a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising (see [0173]: computer system):
receiving, from a client device associated with a first user, a request to view an online listing (see P[0133]: At step 604, the review system 108 may be configured to identify a request from the user related to a product. The request may be received from a user device associated with the user. See Fig. 13, 14);
based on receiving the request, retrieving a set of reviews associated with the online listing, each review in the set of reviews comprising a rating (see P[0073]: and the review system 108 may be configured to obtain information related to the product from the e-commerce platforms. P[0151]: Information related to reviews for products may also be retrieved by the client application and displayed. Reviews and ratings may include the overall ratings (e.g., number of stars) as well as ratings for specific attributes of the product's category); 
determining a relevance of each review in the set of reviews (see P[0151]: If the “Pals” filter 1302 is enabled, the set of users who are social connections to the logged-in user is sent to filter against the retrieved data. Reviews and ratings may include the overall ratings (e.g., number of stars) as well as ratings for specific attributes of the product's category. P[0115]: At step 308, the review system 108 may determine which of the plurality of other users can access the video review based at least on the social data. If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for “x” number of days, liked/voted/commented on the other user's reviews “y” number of times, and rated the other user's reviews as “z” (hence activity correlation between users)), the determining the relevance including:
accessing a first profile corresponding to the first user; accessing a second profile corresponding to the second user, each of the first profile and the second profile including a review history and a transaction history (see P[0085]: The user module 202 may also be configured to track and store data related to how the user interacts with the review system 108. For example, the user module 202 may track the user's historical usage data, purchasing history, the user's interaction pattern with the review system, and the like. Historical usage data may refer to the frequency of logins, time spent on the review system 108, frequency of visits to the review system 108, and the like. Purchasing history may include the list of products purchased by the user in the past, along with the reviews (and reviewers) referred to by the user before making the purchase. P[0086]: The user module 202 may also be configured to manage social data. The user module 202 may track, learn, and update the user's social data, either manually or automatically, based on the user's personal information and the user's interaction with the review system. Subject matter area may be continuously updated, for example, based on the user's purchase patterns, product reviews. P[0087]: The user module 202 may have access to the user database 214.
associating a graphical interface element with the set of reviews (Consistent with the Applicant’s specification, the Examiner construes “a graphical interface element” as information that is displayed on a graphical interface. see P[0148] FIG. 12 illustrates a UI for engaging with a review. The client application of a user device 102a may render the reviews as shown in FIG. 12. The reviews have associated ratings that are displayed on the user interface); 
presenting the graphical interface element in a first graphical user interface, the first graphical user interface having an option to sort the set of reviews (see P[0148]: FIG. 12 illustrates a UI for engaging with a review. The client application of a user device 102a may render the reviews as shown in FIG. 12. The reviews have associated ratings that are displayed on the user interface. The user may have an option to view the reviews based on the most recent posts, most viewed, most liked, most commented on, and the like, and may be customized based on the user's social connections); 
receiving an input at the first graphical user interface corresponding to a selection of the option to sort the set of reviews (see P[0148]: The user may have an option to view the reviews based on the most recent posts, most viewed, most liked, most commented on, and the like, and may be customized based on the user's social connections).
determining an adjusted rating based on a relevance  associated with each  review and  rating in the set of reviews (see P[0114]: For example, the video review of the laptop computer may include values (e.g., user-provided ratings) for each feature that may be important for the specific “mobile computer” category. P[0129]:  For example, the values (i.e. ratings) provided by each of the ten users can be adjusted up when the affinity associated with that user is higher or when a similarity of the subject matter area associated with that user and the product category is higher. The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category. P[0130]: In another embodiment, the review system 108 may be configured to score each of the one or more reviews based on the adjusted user-provided values in the review, and then send—to the device of the user (e.g., a user device 102a)—a ranked list of reviews based on the scoring in response to the query. For example, the review system 108 can compute the score as a weighted average value of the adjusted values over one or more of the features for which values are available in the aggregated data based on user preferences); 
adjusting the graphical interface element associated with the set of reviews based on the adjusted rating (see P[0129]: The review system 108 may then send aggregated values for the list of features to the device of the user in response to the query. The user may receive aggregate values, such as an average or median, (or the range of values) over the aggregated data for each feature in the “mobile phone” category. P[0064]: Review feeds may be updated automatically or may be updated based on certain user inputs (e.g., refresh button). P[0130]: The adjusting, scoring, or sending may be performed in response to the query in real time, according to a predetermined schedule, or when the scoring produces a new ranked list. For instance, the reviews may be streamed to user on their devices (e.g., user device 102a) once, periodically, or when a new review matches the user's query and gets a higher ranking, for example. In other embodiments, the review system 108 may be configured to further send, for one of the ranked list of reviews, information indicating a subset of the list of features with adjusted user-supplied values in the one review that exceed a predetermined threshold.).
Ghoshal does not expressly disclose determining a relevance of each review in the set of reviews based on a correlation between an activity previously performed by a first user and an activity previously performed by a second user; comparing the review history of the first profile with the review history of the second profile, determining an adjusted rating based on the relevance of each review and rating in the set of reviews in response to the selection of the option to sort the set of reviews; and the adjusted graphical element at a second graphical user interface in response to the selection of the option to sort the set of reviews but Bank an analogous personalized review system teaches,
determining a relevance of each review in the set of reviews based on a correlation between an activity previously performed by a first user and an activity previously performed by a second user, the determining the relevance including comparing the review history of the first profile with the review history of the second profile, (see [0051]: Similarities between a user and reviewer may be identified through matching preferences within the user's profile and the information in the reviewer's profile. For example, if the user and reviewer have both rated the same product or service the same, the system may assign a higher confidence level to that reviewer and any of his or her reviews); 
determining an adjusted rating based on a relevance associated with each review and rating in the set of reviews in response to the selection of the option to sort the set of reviews; and presenting the adjusted graphical element at a second graphical user interface in response to the selection of the option to sort the set of reviews, the second graphical interface including an option to select one review from the set of reviews, receiving a selection of the option to select one review from the set of reviews (See [0037-0039]: Referring now to the example of FIG. 3, only Review Nos. 2 and 4 (206), (208) are included. The ratings of just these reviews are averaged to form a personalized average rating (209). The retained or preferred reviews may collectively form a personalized aggregate review (210). [0044] In yet other illustrative examples, the system may give the user an opportunity to refine his or her preferences after the system displays the personalized aggregate review (210). At this stage, the system may allow the user to apply a preference to the entire aggregate review or just those reviews already displayed in the personalized aggregated review (210) and, thus, narrow the results. [0055] FIG. 8 discloses an illustrative display (800) that displays the preferred reviews in categories (801) of different lodge resort. Within each category (801) an average personalized rating (802) is displayed that contains an average of just the ratings of the reviews within that category. The personalized average rating also determines the reviews placement within a numeric order that the categories (801) are displayed. However, in the example of FIG. 8, Lodge Resorts A, B, and C each contain the same personalized average rating. Thus, a sorting score (803) for these categories is assigned based on a confidence factor (804). In the example of FIG. 8, the confidence factor (804) is the number of reviews within each category. [0056]: In some examples, a user must click on the category to view the individual reviews within the categories. In other examples, the individual reviews are automatically viewable to the user within the results display (800).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the customized reviews management of Ghoshal,  determining a relevance of each review in the set of reviews based on a correlation between an activity previously performed by a first user and an activity previously performed by a second user, the determining the relevance including comparing the review history of the first profile with the review history of the second profile, determining an adjusted rating based on the relevance of each review and rating in the set of reviews in response to the selection of the option to sort the set of reviews; and the adjusted graphical element at a second graphical user interface in response to the selection of the option to sort the set of reviews, the second graphical interface including an option to select one review from the set of reviews as taught by Bank because it would “save[s] the user valuable time by presenting only those reviews that are most relevant to the user's needs. Further, the averaged personalized rating is more likely to be influenced by factors important to the user” (Bank, [0039]).
Ghoshal and Bank do not expressly disclose, comparing the transaction history of the first profile with the transaction history of the second profile; and determining similarity scores between the transaction history of the first profile and the second profile but Bostick in the same field of endeavor discloses comparing the transaction history of the first profile with the transaction history of the second profile; and determining similarity scores between the transaction history of the first profile (see P[0031]:  review program 124 determines a confidence score for a review created by the social network contact based on the purchase history of the contact and the user. If the purchase history of the contact and the user are similar, then review program 124 assigns a higher confidence score to the review created by the social network contact).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ghoshal and Bank with the system and method of comparing the transaction history of the first profile with the transaction history of the second profile; and determining similarity scores between the transaction history of the first profile and the second profile as taught by Bostick because “ by promoting reviews made by contacts with high confidence scores, a user can quickly find with contacts with reviews that may be more helpful and provide advice similar to the interests of the user” (Bostick, [0044]).
Ghoshal, Bank, and Bostick do not expressly disclose overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews, however, Pariente which discloses a portal navigation and crowd-based feedback system teaches at paragraph [0071]: FIG. 4 is a block diagram 400 illustrating the first-level detailed pop-up container document 302 and a second-level pop-up container document 402. The first-level detailed pop-up container document 302 here represents a  If a portal user hovers over hyperlink 302a, a hover event associated with hyperlink 302a is detected by the EPS 102 and a second-level pop-up container document 402 is displayed. Container document 402 contains one or more GUI elements, for example, GUI element 204afull-size container document and contains active content hyperlinks. See also [0016]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghoshal, Bank, and Bostick with the system of overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews as taught by Pariente because it “can provide a portal user a graphical view of portal container document content associated with an active content hyperlink and allow a user to decide whether to navigate a successive portal container document using the active content hyperlink. Second, a reduced-size pop-up container document can provide the portal user a more detailed view of portal content associated with the active content hyperlink to assist the portal user is deciding if they wish to navigate to a specific portal container document” (Pariente, [0016]).
Claims 2 and 15: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claims 1 and 14 above. Ghoshal further discloses wherein the adjusted rating comprises an adjustment to the rating of a first review (see P[0129]: the review system may be configured to adjust the one or more values provided by the specific user in the specific review based on the social data related to the specific user).
Claim 3: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claim 1 above. Ghoshal further discloses wherein the adjusted rating comprises an adjusted aggregate rating associated with the online listing (see P[0129]: the review system 108 may be configured to aggregate adjusted user-provided values in the one or more reviews for one of the list of features).  
Claim 4: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claims 1 above. Ghoshal further discloses, wherein the adjusted graphical element comprises the adjusted rating (see P[0129]: the review system 108 may be configured to aggregate adjusted user-provided values in the one or more reviews for one of the list of features. P[0130]).  
Claim 5: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claim 4 above. Ghoshal further discloses, wherein the adjusted graphical element further comprises a ranked list of reviews based on the relevance of each review in the set of reviews (see P[0018]: sending a ranked list of reviews based on the scoring to the device of the user in response to the query. P[0130]: In another embodiment, the review system 108 may be configured to score each of the one or more reviews based on the adjusted user-provided values in the review, and then send—to the device of the user (e.g., a user device 102a)—a ranked list of reviews based on the scoring in response to the query. For example, the review system 108 can compute the score as a weighted average value of the adjusted values over one or more of the features for which values are available in the aggregated data based on user preferences).  
Claim 9: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claims 1 above. Ghoshal further discloses wherein the first profile and the second profile comprise user demographic data P[0119]: In other embodiments, the determining step described above may further include selecting the certain user when demographic information of the certain user satisfies a predetermined condition. The demographic information may be available via the user's profile information, which may be stored in the user database 214). 
Claim 10: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claims 1 above. Ghoshal further discloses, wherein the activity correlation comprises an activity previously performed by the first user and the second user (see P[0115]: If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, liked/voted/commented on the other user's reviews "y" number of times, and rated the other user's reviews as "z").  
Claim 11: Ghoshal and Bank disclose the claimed invention as applied to claim 10 above. Ghoshal further discloses, wherein the activity is associated with a review history of a third online listing corresponding to previous user feedback associated with a previous review corresponding to the third online listing (see P[0115]: If the affinity of the certain social connection with the certain user exceeds a predetermined threshold, the certain user may be determined to have access to the video review. For example, the user may have maintained social connection with the other user for "x" number of days, liked/voted/commented on the other user's reviews "y" number of times, and rated the other user's reviews as "z").
Claim 13: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claim 1 above. Ghoshal further discloses, wherein a first review in the set of reviews is associated with a first reviewing user in the set of reviewing users, the method further comprising: presenting a user interface element in conjunction with the first review comprising a description of the relationship between the user and the first reviewing user the UI can show basic information about the product, a snapshot of a video review, the average ratings of the product, a summary of the textual reviews, and basic information about the reviewer including the social data (see P[0063]: Social data may also include or indicate the nature and type of the relationship between one individual and another)).
Claim 16: Ghoshal, Bank, Bostick and Pariente disclose the claimed invention as applied to claim 14 above. Ghoshal further discloses, wherein the rating is a numerical value specified by the reviewing user (see P[0099]: qualitative reviews (e.g., numeric rating)).


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal, Bank, Bostick and Pariente as applied to claims 1 and 14 above, and further in view of Balasubramanian et al (US 2019/0205950 A1).
Claims 7 and 18: The combination of Ghoshal, Bank, Bostick, and Pariente discloses the claimed invention as applied to claims 1 and 14 above. Ghoshal, Bank, Bostick, and Pariente do not expressly disclose the following limitations but Balasubramanian teaches wherein the similarity score comprises a numerical value between zero and one (see P[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the personalized reviews of Ghoshal, Bank, Bostick and Pariente, wherein the similarity score comprises a numerical value between zero and one as taught by Balasubramanian so that “a user can ensure that the reviews they see were provided by other consumers who the user agrees with on a number of attributes in the User Profiles” (Balasubramanian, P[0056]).


Response to Arguments
Examiner asserts that the claim amendments are insufficient to overcome the 101 rejections. The claim limitations, receiving a selection of the option to select one review from the set of reviews; and overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews amount to merely collecting user inputs and outputting the result from the data/user inputs collection and analysis steps, which is a form of insignificant extra-solution activity [See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“And ‘merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.’ ... The claims here are directed at abstract ideas   See also MPEP 2016.05(G)]. Furthermore, the Applicant specification discloses at paragraph [0077]: FIG. 10 is a diagrammatic illustration of an interface 1000 of an online marketplace application on a computing device (e.g., client device), according to some example embodiments. In some examples, the first user (e.g., the buyer) may select a review (e.g., review 902, review 904) to reveal how the personalized review application 118 determined the match percentage (e.g., Match: 100%, Match 96% as shown in FIG. 9). The personalized review application 118 may display a window 1002 which reveals how the profile match percentage was calculated. In some examples, the profile match percentage may be based on the similarity of the demographic data, review history data and/or purchase history data between the first user and the second user. This further indicates that the limitation, overlaying a third graphical user interface on the second graphical user interface, the third graphical user interface listing the similarity scores between the review history and the transaction history of the first user and the review history and the transaction history of the second user in response to the selection of the option to select the one of the set of reviews is directed to displaying the results of the data collection analysis.
Examiner maintains that the claims are patent ineligible as indicated in the rejection above. 
Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629